Case: 5:17-cv-00430-REW-MAS Doc #: 110 Filed: 04/27/20 Page: 1 of 4 - Page ID#: 2325




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

    BRIAN ROBERT BLAZER
    D/B/A CARPENTER BEE SOLUTIONS

            Plaintiff,
                                                           Case No. 5:17-cv-0430-REW
    v.


    CHRISMAN MILL FARMS, LLC                                       Filed via ECF

            Defendant.                                         Jury Trial Demanded



                                   JOINT STATUS REPORT


          Pursuant to the Court’s April 17, 2020 Opinion & Order (DE 108) the parties hereby submit

  this Joint Status Report:

          On April 17, 2020, the Court issued its claim construction order. In the same Order, the

  Court adopted certain deadlines established in a prior scheduling order found at DE 26.

  Specifically, pursuant to DE 26, ¶ 6, Opening Expert Reports are due 30 days from issuance of the

  claim construction order, which deadline now falls on Monday May 18, 2020. Rebuttal Expert

  Reports are due 15 days later, which now falls on Tuesday June 2, 2020. Dispositive motions are

  due to be filed within thirty (30) days thereafter, which now falls on Thursday, July 2, 2020. ECF

  26, ¶ 8(d).

          The deadline for expert depositions is contingent upon the deadline for Motions to Strike

  Expert Testimony. ECF 26, ¶ 6. In the prior scheduling order, the deadline for Motions to Strike

  Expert Testimony was to be set by the Court in coordination with the trial date. ECF 26, ¶ 8(f).
Case: 5:17-cv-00430-REW-MAS Doc #: 110 Filed: 04/27/20 Page: 2 of 4 - Page ID#: 2326




  The Court did not expressly adopt this ¶ 8(f) deadline, thus leaving open the deadline for both

  expert depositions and Motions to Strike Expert Testimony.

         Further, in DE 108, the Court directed the parties to address the following:

         Time for Pretrial Motions – The current deadline for pretrial motions is July 2, 2020. The

  parties request that the deadline to respond to dispositive motions be set 30 days thereafter, which

  is on or before Monday, August 3, 2020. The parties can submit reply briefs in support of their

  dispositive motions 14 days thereafter, or on Monday, August 17, 2020. Dispositive motion

  arguments, if necessary, can be set at the Court’s convenience.

         Alternative Dispute Resolution – In light of the claim construction order, the parties have

  reignited their settlement discussions. The parties nevertheless agree that alternative dispute

  resolution would be helpful. Specifically, pursuant to ¶ 4(b) of the Court’s Opinion and Order (DE

  108 at 37), the parties jointly request a court-conducted settlement conference with the assigned

  Magistrate Judge.

         Trial Length and Proposed Dates – The parties continue to believe the trial of this matter

  will take no more than five (5) days. Counsel for Plaintiff has previously scheduled conflicts on

  the following dates: the week of July 27-31, 2020, and the week of September 21-25, 2020. Other

  than those dates, Plaintiff is currently available at the Court’s convenience. Counsel for Defendant

  has previously scheduled conflicts July 3-17 but is currently awaiting the rescheduling of a

  postponed surgery from March that will have a likely recovery period of between 1 to 3 months.
Case: 5:17-cv-00430-REW-MAS Doc #: 110 Filed: 04/27/20 Page: 3 of 4 - Page ID#: 2327




  Dated: April 27, 2020

                                                   Respectfully submitted,



                                                   s/Joseph J. Gleason
                                                   Joseph J. Gleason
                                                   Gleason Law, LLC
                                                   780 Morosgo Drive # 14084
                                                   Atlanta, GA 30324
                                                   Counsel for Plaintiff

                                                   s/James M. Francis with consent
                                                   James M. Francis
                                                   Francis Law Firm PLLC
                                                   2333 Alexandria Dr.
                                                   Lexington, KY 40504
                                                   Counsel for Defendant
Case: 5:17-cv-00430-REW-MAS Doc #: 110 Filed: 04/27/20 Page: 4 of 4 - Page ID#: 2328
